Citation Nr: 0416391	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from August 
1982 to June 1986 and from May 1987 to September 1990.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for a 
bilateral knee disorder.  He also claims to have developed a 
back disorder secondary to the knee disorder.  

The veteran's service medical records reveal that he 
separated from service in August 1990 as a result of Medical 
Board proceedings for bilateral patellofemoral pain.  His 
separation papers, DD 214, specifically indicate the reason 
for separation was "physical disability with severance 
pay."  In January 2003, a VA examination of the veteran was 
conducted.  The examination report specifically indicates 
that the veteran's claims file was unavailable for review.  
In the present case it appears that review of the veteran's 
service medical records, with all of the evidence related to 
his inservice knee pain and resulting disability separation, 
would be critical medical history which was missing from the 
January 2003 VA examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such 
another VA examination should be conducted.   

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should request a copy of the 
veteran's DD 214 for his period of 
service from August 1982 to June 1986 
from the National Personnel Records 
Center (NPRC) or other appropriate 
records depository.

3.  The veteran should be accorded the 
appropriate VA examination for knee 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of the knee symptoms found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  

The RO should ensure that the claims file 
is provided to the examiner.  The examiner 
is requested to review the medical 
evidence of record in the claims file with 
specific attention the service medical 
records showing treatment for knee pain 
and disability separation from service.  

The examiner is also requested to offer an 
opinion as to the etiology of any current 
knee disorder found to be present.  
Specifically, is any current knee disorder 
related to, or caused by, or the residual 
of, the veteran's patellofemoral pain 
syndrome which resulted in his separation 
from service?


As noted above, the claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded the 
appropriate VA examination for back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of back disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if any current back 
disorder is caused by or related to the 
veteran's military service or current 
complaints of bilateral knee pain.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran is hereby notified that it 
is his responsibility to report for 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


